I cannot agree with the majority opinion. The will involved named only one beneficiary, viz., the sister-in-law. The amount devised to her was to be the same as that of a niece or nephew. This amount was measured by the number of those existing at the present, as death among them might render the amount uncertain, when the will became effective. The amount each of all his nieces and nephews would receive was the same, viz., a 1/6 part. His intention therefore was to give the sister-in-law 1/6 of the estate, leaving 5/6 intestate, which would devolve according to the law of descent, which would give each niece or *Page 469 
nephew 1/6 of 5/6 of the estate and the brother 1/3 of 5/6 of the estate. In my opinion, there is nothing in this will that reduces the devise to the sister-in-law from 1/6 to 2/15 or that charges the share of the nieces and nephews with all the devise to the sister-in-law. To my mind, there is a simple devise of 1/6 of the estate leaving the 5/6 balance to descend as intestate property.